CLECO CORPORATION EXHIBIT 12(a) Computation of Ratios of Earnings to Fixed Charges and of Earnings to Combined Fixed Charges and Preferred Stock Dividends FOR THE THREE MONTHS ENDED FOR THE SIX MONTHS ENDED FOR THE TWELVE MONTHS ENDED (THOUSANDS, EXCEPT RATIOS) JUNE 30, 2008 Earnings from continuing operations $ 29,389 $ 51,460 $ 131,413 Equity income/loss and dividends from investees 10,225 14,799 4,116 Income taxes 6,999 12,060 49,721 Earnings from continuing operations before income taxes $ 46,613 $ 78,319 $ 185,250 Fixed charges: Interest, long-term debt $ 12,468 $ 23,593 $ 43,464 Interest, other (including interest on short-term debt) 1,934 4,577 6,796 Amortization of debt expense, premium, net 545 1,095 2,082 Portion of rentals representative of an interest factor 125 245 499 Total fixed charges $ 15,072 $ 29,510 $ 52,841 Earnings from continuing operations before income taxes $ 46,613 $ 78,319 $ 185,250 Plus:total fixed charges from above 15,072 29,510 52,841 Plus:amortization of capitalized interest 102 204 407 Earnings from continuing operations before income taxes and fixed charges $ 61,787 $ 108,033 $ 238,498 Ratio of earnings to fixed charges 4.10 X 3.66 X 4.51 X Total fixed charges from above 15,072 29,510 52,841 Preferred stock dividends 14 29 64 Total fixed charges and preferred stock dividends 15,086 29,539 52,905 Ratio of earnings to combined fixed charges and preferred stock dividends 4.10 X 3.66 X 4.51 X
